 

 

UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA
Crim. No. 19-085 (PAM/LIB)

)
UNITED STATES OF AMERICA, )
)
Plaintiff, ) PLEA AGREEMENT AND

) SENTENCING STIPULATIONS
v. )
)
SETH ROBERT RONNING, )
)
Defendant. )

The United States of America and SETH ROBERT RONNING (hereinafter referred
to as the “defendant’’) agree to resolve this case on the terms and conditions that follow.
This Plea Agreement binds only the defendant and the United States Attorney’s Office for
the District of Minnesota. This Agreement does not bind any other United States Attorney’s
Office or any other federal or state agency.

1. Charges. The defendant agrees to plead guilty to Count 1 of the Superseding
Indictment, charging him with being a Felon in Possession of a Firearm, in violation of 18
U.S.C. § 922(g)(1).

2. Stipulated Facts. The defendant stipulates and agrees to the following facts
and further agrees that, were this matter to go to trial, the United States would prove the
following facts beyond a reasonable doubt: On or about September 20, 2017, the defendant
was operating a white Toyota Corolla by himself in Duluth, Minnesota. On that night, the
defendant drove to an apartment building and had a verbal altercation with several people
outside the apartment. After the defendant drove a short distance away, he discarded a

SCANNED

saat 4 a anan Oe
JAN 13 2020 °%
U.S. DISTRICT COURT ST. PAUL

 
 

Smith & Wesson nine millimeter semi-automatic pistol by the side of the road and sped

away.

w op

\G
30, fO'T

Prior to May 462018, the defendant had been previously convicted of one or more

crimes punishable by imprisonment for a term exceeding one year, and knew he had been

convicted of crimes punishable by imprisonment for a term exceeding one year, including:

 

 

 

 

First Degree

 

 

 

JURISDICTION OF DATE OF CONVICTION
OFFENSE
CONVICTION (on or about)
Armed Robbery Douglas County, WI 9/13/2010
Aggravated Robbery, Carlton County, MN 10/21/2009
First Degree
Aggravated Robbery, St. Louis County, MN 10/08/2009

 

The firearm was manufactured outside the State of Minnesota and necessarily

travelled in or affected interstate commerce before the defendant came to possess the

firearm. The defendant stipulates and agrees that he knowingly possessed the firearm in

the Superseding Indictment, that he acted voluntarily, and that he knew his actions violated

the law.

3. Statutory Penalties. Ifthe defendant is deemed an Armed Career Criminal,

the parties agree that Count 1 of the Superseding Indictment carries the following statutory

penalties:

 

 
 

d.

e.

a minimum of 15 years’ imprisonment;

a maximum of life imprisonment;

a supervised release term of up to five years;
a fine of up to $250,000; and

a mandatory special assessment of $100.

If the defendant is not an Armed Career Criminal, the parties agree that Count 1 of

the Superseding Indictment carries the following statutory penalties:

a. maximum of 10 years’ imprisonment;
b. a supervised release term of up to three years;
C. a fine of up to $250,000;
d. a mandatory special assessment of $100.
4. Revocation of Supervised Release. The defendant understands that, if he

 

were to violate any condition of supervised release, he could be sentenced to an additional

term of imprisonment up to the length of the original supervised release term, subject to

the statutory maximums set forth in 18 U.S.C. § 3583.

5. Guideline Calculations. The defendant agrees to be sentenced in

accordance with the Federal Sentencing Act, 18 U.S.C. §§ 3551, et seq., with reference to

the applicable United States Sentencing Guidelines (“USSG” or “Guidelines”). Nothing in

this plea agreement should be construed to limit the parties from presenting any and all

relevant evidence to the Court at sentencing. The parties also acknowledge the Court will

 
 

 

consider the United States Sentencing Guidelines in determining the appropriate sentence
and stipulate to the following guideline calculations:

a. Base Offense Level. The Government believes that the defendant is an
Armed Career Criminal and that the base offense level is 33. USSG §
4B1.4(b)(3)(B). The defendant reserves the right to argue that he is not
an Armed Career Criminal.

If the defendant is not an Armed Career Criminal, the base offense level
is 24 because the defendant possessed the firearm subsequent to
sustaining at least two felony convictions for crimes of violence.
(U.S.S.G. § 2K2.1(a)(2)).

b. Specific Offense Characteristics. Ifthe defendant is not an Armed Career
Criminal, the parties agree that the base offense level should be increased
by 2 levels because the firearm was stolen.

 

c. Chapter Three Adjustments. The parties agree that, other than as provided
for in Paragraph 5.d. below for acceptance of responsibility, no other
Chapter Three adjustments apply.

 

d. Acceptance of Responsibility. The Government agrees to recommend
that the defendant receive a 3-level reduction for acceptance of
responsibility and to make any appropriate motions with the Court.
However, the defendant understands and agrees that this recommendation
is conditioned upon the following: (i) the defendant testifies truthfully
during the change of plea hearing; (ii) the defendant cooperates with the
Probation Office in the pre-sentence investigation; and (iii) the defendant
commits no further acts inconsistent with acceptance of responsibility.
USSG § 3E1.1.

 

e. Criminal History Category. Based on the information currently available
to the parties, the defendant appears to have a criminal history category
of IV or V. This does not constitute a stipulation, but a belief based on
an assessment of the information currently known. The defendant’s
actual criminal history will be determined by the Court based on the
information presented in the Presentence Report and by the parties at the
time of sentencing.

 
 

If it is determined that the defendant’s criminal history is not a IV or V,
such determination shall not be a basis for either party to withdraw from
this Plea Agreement.

f. Guideline Range. If the defendant is deemed an Armed Career Criminal,
the total offense level is 30 (base offense level of 33, decreased by three
levels for acceptance of responsibility). If the defendant is an Armed
Career Criminal, the following guideline ranges are possible:

a. 135 to 168 months, with a mandatory minimum of 180 months
(Criminal History Category IV); or

b. 168 to 210 months’ imprisonment, with a mandatory minimum of
180 months (Criminal History Category V).

If the defendant is not an Armed Career Criminal, the total offense level
is 23 (Base offense level 24, increased by 2 levels for possession of a
stolen firearm, and decreased by 3 levels for acceptance of
responsibility). If the defendant is not an Armed Career Criminal, the
following guideline ranges are possible:

a. 70 to 87 months’ imprisonment (Criminal History Category
IV); or

b. 84-105 months’ imprisonment (Criminal History Category V).

g. Fine Range. The fine range is $20,000 to $300,000. USSG § 5E1.2; 18
U.S.C. § 3571(b)(3).

h. Supervised Release. If the defendant is deemed an Armed Career
Criminal, the Sentencing Guidelines call for a term of supervised release
of at least two years but not more than five years. USSG § 5D1.2(a)(1).

i. Sentencing Recommendations and Departures. If the Court finds that
the defendant is an Armed Career Criminal, the parties jointly agree to
recommend the mandatory minimum sentence of 180 months of
imprisonment. Ifthe Court does not find that the defendant is an Armed
Career Criminal, the parties reserve the right to make departure motions,
to oppose any such motion made by the other party, and to argue for a
sentence outside the applicable guideline range.

 
6. Discretion of the Court. The foregoing stipulations are binding on the
parties, but do not bind the Court. The parties understand that the Sentencing Guidelines
are advisory and their application is a matter that falls solely within the Court’s discretion.
The Court may make its own determinations regarding the applicable Guidelines factors
and the applicable criminal history category. The Court may also depart from the
applicable Guidelines, though it may not depart from the mandatory minimum term of 180
months’ imprisonment, which is set by statute at Title 18, section 924(e) of the United
States Code, if it determines that the defendant is an Armed Career Criminal. Ifthe Court
determines that the applicable advisory Guideline calculations or the defendant ’s criminal
history category are different from that stated above, the parties may not withdraw from
this Plea Agreement and the defendant will be sentenced pursuant to the Court’s
determinations.

7. Special Assessment. The Guidelines require payment of a special
assessment of $100 for each felony count of which the defendant is convicted. USSG
§5E1.3. The defendant agrees that he is obligated to pay this amount.

9. Forfeiture. The defendant agrees to forfeit to the United States, pursuant to
Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code, Section
2461(c), all of the defendant's right, title and interest in the property described in the

Forfeiture Allegation of the Superseding Indictment.

 
 

10. . Complete Agreement. This, along with any agreement signed by the parties
before entry of plea, is the entire agreement and understanding between the United States

and the defendant.

Dated: OR LLL 2RE ERICA H. MacDONALD

Acti tates Attorney
L v

BY: BRADLEY M. ENDICOTT
Assistant U.S. Attorney

 

Dated: (/ 1% Pode

Defendant

Dated: S(L9 LK fa Wht

D. nh
BA nse Counsel

 

 
